                               UNITED STA TES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                               Criminal No. 5:12-CR-336-28O
                                 Civil No. 5:20-CV-419-8O


Jessie Gomez,                               )
                                            )
                        Petitioner,         )
                                            )
      V.                                    )                      ORDER
                                            )
United States of America,                   )
                                            )
                        Respondent.         )


        Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the

filing of this order.

        SO ORDERED. Thisll day of July, 2020.




                                        CHIEF, UNITED STATES DISTRICT JUDGE




       Case 5:12-cr-00336-BO Document 336 Filed 07/31/20 Page 1 of 1
